                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 12/11/19
----------------------------------------------------------------- X
                                                                  :
ELEAZAR MEJIA, individually and on behalf of all                  :
others similarly situated,                                        :
                                                                  :        1:19-cv-01292-GHW
                                                  Plaintiff,      :
                                                                  :              ORDER
                              -v -                                :
                                                                  :
561 STRAIGHT DELI GROCERY, INC., 561                              :
STRAIGHT PATH DELI GROCERY CORP.,                                 :
and JOHN DOE 1 a/k/a SAMMY and JOHN                               :
DOE 2 a/k/a DAVID, as individuals                                :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         The Court has been advised that the parties have reached a settlement in this case, which

includes claims arising under the Fair Labor Standards Act (the “FLSA”). The parties are directed to

proceed in one of the two ways described below. The first alternative describes the process that the

parties must follow if they wish to dismiss FLSA claims with prejudice. The second alternative

describes a process that the parties may follow if they wish to dismiss FLSA claims without prejudice.

         (1)      Judicial Approval and Order of Dismissal of FLSA Claims with Prejudice under Rule 41(a)(2).

In light of the decision of the Second Circuit Court of Appeals in Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015), which held that the FLSA falls within the “applicable federal

statute” exception to Federal Rule of Civil Procedure 41(a)(1)(A), the parties cannot dismiss claims

arising under the FLSA with prejudice pursuant to Rule 41(a)(1)(A). The holding of Cheeks does not

apply to claims arising under any statute other than the FLSA. As a result, in order to dismiss an

FLSA claim with prejudice, the parties must seek court approval of the proposed dismissal under Rule

41(a)(2). In order to seek such approval, the parties are directed to proceed as follows:
         (a) First, the parties are ORDERED to discuss whether they are willing to consent, under

28 U.S.C. § 636(c), to conducting all further proceedings before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, the parties must, no later than two

weeks from the date of this order file on ECF a fully executed Notice, Consent, and Reference of a

Civil Action to a Magistrate Judge form, a copy of which is attached to this order (and is also

available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The executed form

should be filed on ECF as a “Proposed Order,” and be described using the “Consent Order” filing

event in accordance with ECF Rule 13.18. If the Court approves that form, all further proceedings,

including the evaluation of the proposed settlement, will then be conducted before the assigned

Magistrate Judge rather than before me. Any appeal would be taken directly to the United States

Court of Appeals for the Second Circuit, as it would be if the consent form were not signed and so

ordered.

         If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, no later than two weeks from the date of this

order, advising the Court that the parties do not consent, but without disclosing the identity of

the party or parties who do not consent. The parties are free to withhold consent without

negative consequences.

         (b) Second, if the parties do not consent to conduct all further proceedings before the

assigned Magistrate Judge, they shall instead submit to the Court by three weeks from the date of

this order a joint motion via ECF setting forth their views as to why their settlement is fair and

should be approved. The motion must address the considerations detailed in Wolinsky v. Scholastic

Inc., 900 F. Supp. 2d 332 (S.D.N.Y. 2012), and must include a copy of the settlement agreement

itself, attached as an exhibit. The parties are advised that the Court will not approve settlement agreements that

contain a confidentiality provision, and that the Court will not permit the parties to file any portion of any document

related to the Court’s evaluation of the proposed settlement under seal unless they have first made a particularized

                                                             2
showing of the need for the relevant information to be sealed that rebuts the presumption of public access to judicial

documents.

         If the settlement includes attorney’s fees, the parties should also address the reasonableness

of the fees to be awarded under the framework set forth in Goldberger v. Integrated Resources, Inc., 209

F.3d 43, 50 (2d Cir. 2000). Plaintiffs’ attorneys must also attach as an exhibit detailed attorney time

records for the Court’s review, as the Second Circuit “encourage[s] the practice of requiring

documentation of hours as a ‘cross check’” even in cases in which the fees awarded are a percentage

of the total award. Id. (citation omitted).

         (2)      Stipulation of Dismissal Without Prejudice under Rule 41(a)(1)(A). The court in Cheeks

expressly reserved decision with respect to voluntary dismissals of FLSA claims without prejudice

under Rule 41(a)(1)(A). As a result, the Court will accept a stipulation of dismissal under Rule

41(a)(1)(A), so long as the parties’ stipulation of dismissal dismisses claims arising under the FLSA

without prejudice. If the parties wish to resolve the case by a stipulation that dismisses FLSA claims

without prejudice under Federal Rule of Civil Procedure 41(a)(1)(A), they are directed to submit such a

stipulation by two weeks from the date of this order. The executed stipulation should be filed on

ECF as a “Proposed Order,” and be described using the “Stipulation of Voluntary Dismissal” filing

event in accordance with ECF Rule 13.18.

         Plaintiff is directed to serve a copy of this order on those defendants who have not yet

entered an appearance in this action and to retain proof of service.

         SO ORDERED.


 Dated: December 11, 2019                                              ___________
                                                                              ___ _____
                                                                              __     _ __
                                                                                        _______
                                                                                             ____
                                                                                                __
                                                                                                ___
                                                                                                __
                                                               _____________________________________
 New York, New York                                                     GREG EG
                                                                        GREGORYGOOR
                                                                                  RY H. WOODS
                                                                       United States District Judg
                                                                                              Judge




                                                             3
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
